U.S. Department of Justice
Federal Bureau of Prisons

OPI: FPI
NUMBER: 1542.06
DATE: February 18, 1997
SUBJECT: Library Services, Inmate

1. [PURPOSE AND SCOPE §544.100. The Bureau of Prisons provides
inmates within each of its institutions with library services
necessary for educational, cultural, and leisure activity. The
Warden shall ensure that the inmate library has a wide variety of
reading materials. Library services shall ordinarily be
available to all inmates daily, including evenings and weekends,
except in detention facilities where service shall be scheduled
as frequently as possible to ensure reasonable access.]
Each institution shall provide access to a full range of
materials for education and leisure purposes. Provisions for the
establishing and maintaining an institution's legal library are
provided in the Program Statement on Inmate Legal Activities.
2.

PROGRAM OBJECTIVE.

The expected result of this program is:

A full range of library services will be provided in accord with
inmate needs, budgetary considerations, and security concerns.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 1542.05

b.

Inmate Library Services (07/13/93)

Directives Referenced
PS 1001.12
PS 1315.05

Donations, Acceptance of (07/01/96)
Legal Activities, Inmates (06/13/94)

c. Rules cited in this Program Statement are contained in 28
CFR 544.100-101.
4.

STANDARDS REFERENCED

a. American Correctional Association Standards for the
Administration of Correctional Agencies: 2-CO-5B-01.
b. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions, Third Edition: 3-4261, 3-4447,
3-4448, 3-4449, 3-4450, 3-4451, 3-4452, 3-4453.
[Bracketed Bold] - Rules
Regular Type - Implementing Text

PS 1542.06
February 18, 1997
Page 2
c. American Correctional Association for Adult Correctional
Boot Camp Programs: 1-ABC-5E-01 through 03.
d. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-3D-24, 3-ALDF-5E-01
through 04.
5.

[PROCEDURES §544.101

a. The Warden shall assign a staff member (ordinarily the
Supervisor of Education) responsibility for the inmate library.]
The Supervisor of Education may delegate to a qualified staff
member the responsibility to coordinate and supervise library
services. This position may be full-time or part-time and may be
filled by a volunteer or contract personnel.
If the person is not a trained librarian, he/she shall receive
training in library services.
Staff responsible for the inmate library are to ensure that the
library offers:
#
a conducive environment (well-lighted space, good
acoustics, etc.) and an accessible location;
#

a logical organization of material;

#

a simple and effective circulation system;

#
reference material/source, designed to locate information
as needed;
#
a program designed to promote the use of library
materials (for example, posters, and book discussion groups);
#

audio-visual material for education and leisure purposes;

and
#
daily library hours in proportion to inmate needs, with
evening and weekend hours. The library shall be open for a
minimum of three hours daily and eight hours over weekends.

[b. The inmate library shall offer an inmate a variety of
reading materials, including, but not limited to, periodicals,
newspapers, fiction, non-fiction, and reference books.]
#
Funds for the provision of library services are to be
provided from the institution's education budget.
#
The Central Office librarian is qualified in library
science and is available to provide institutions with technical
assistance and advice to establish and maintain library services.
#
A program for the continuous acquisition of new material
shall be established and implemented cost effectively to meet the
needs of inmates.

PS 1542.06
February 18, 1997
Page 3
The Supervisor of Education shall develop written guidelines
to define principles, purposes, and criteria used for selection
and maintenance of library materials.
#
The library shall include both general and specialized
reference material.
#
In a cost-effective manner, each library shall
participate in, and promote the use of, an interlibrary loan
program with local, state, or college libraries and available
bookmobile services.
#
In accord with the Program Statement on Acceptance of
Donations, the library may accept and use free books and other
publications, as well as technical assistance and circulating
library collections services.

[c. Where the population of an institution includes inmates of
foreign origin, staff shall attempt to provide reading materials
in the inmates' language.]
Institutions are encouraged to provide reading materials in
various languages to reflect inmates' diverse reading needs.
When ten percent or more of an institution’s population speaks
a language other than English, reading materials shall be
provided in that language.
[d. Inmate library services shall be made available to inmates
in special housing units.
e. The Warden or designee may authorize the use of inmates as
library assistants.]
If library assistants are used, the Supervisor of Education
shall develop written guidelines that address (at a minimum)
their selection, training, supervision, and duties.

Kathleen M. Hawk
Director

